DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims priority to provisional U.S. Patent Application No. 62/472508, filed 3/16/2017.

Information Disclosure Statement
No IDS has been submitted. 

Status of Claims
Applicant’s response filed 06/28/2022, which refer to the previously submitted amended claims, filed 05/20/2022, has been entered. 
Claims 1, 3-9, 15, 16, and 18 have been amended. 
Claim 10 was previously canceled. 
Claims 1-4, 6, 8, 9, 11, 12, 16, and 20 have been further amended by Examiner’s Amendment below. 
Claim 19 has been canceled by Examiner’s Amendment below.
The TITLE has been amended by Examiner’s Amendment below. 
Claims 1-9 and 11-18, and 20 are currently pending in this application and have been allowed.  


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Bach on 7/19/2022.
The application has been amended as follows: 

IN THE TITLE
SYSTEMS AND METHODS FOR DIGITAL 

IN THE CLAIMS

1.	(Currently Amended) A method for interconnecting stores in a mall, comprising:
distributing a plurality of digital mirrors among the stores, wherein each digital mirror comprises a camera, a display screen, and a processor configured to receive live video stream from the camera and transform the live video stream to mimic images projected by a mirror;
providing at least one main mirror having a directory module that displays an interactive map of the mall, and a search module that enables users to browse and search items available for purchase inside the mall;
providing a main server and configuring the main server to maintain a real-time products database;
periodically uploading to the main server list of products available at the stores and updating the real-time product database;
interconnecting the plurality of mirrors and the at least one main mirror to the main server;
forming a wireless communication system enabling transmission of data from each of the digital mirrors to users’ mobile devices;
analyzing a live video stream from a camera of a corresponding digital mirror, of the plurality of digital mirrors, positioned in a first store to determine characteristics of clothing items appearing in the video stream;
searching the real-time products database for complementary products to the clothing items appearing in the video stream;
operating  corresponding digital mirror
determining that a user selected a complementary product from the presented complementary products, wherein the selected complementary product is from a corresponding store different from the first store, and operating the corresponding digital mirror to wirelessly send product data of the complementary product to the user’s mobile device and additionally to send the complementary product data to the corresponding store.

2.	(Currently Amended) The method of claim 1, wherein the wirelessly sending the product data to the user’s mobile device comprises sending a mall map and directions to [[a]]the corresponding store within the mall.

3.	(Currently Amended) The method of claim 1, further operating the corresponding digital mirror to present a filter selection, each filter enabling the user to see how [[a]]the selected product would look under different lighting conditions. 

4.	(Currently Amended) The method of claim 1, further comprising operating the corresponding digital mirror to analyze attributes of the user from the live video stream and generating merchandize recommendations based on the attributes.

6.	(Currently Amended) The method of claim 1, further comprising operating the corresponding digital mirrors to implement augmented reality by modifying the live video stream to include an image of a virtual person in addition to [[the]]a user image.

8.	(Currently Amended) The method of claim 1, further comprising operating the main server to further performs the steps of:
analyzing plurality of video streams from the plurality of digital mirrors to identify common shopping patterns of users; and
generating[[e]] a report of walking patterns of users.

9.	(Currently Amended) A method for interconnecting stores within a shopping area, comprising:
distributing a plurality of digital mirrors among the stores, wherein each digital mirror comprises a camera, a display screen, and a processor;
providing at least one main mirror having a directory module that displays an interactive map of the shopping area, and a search module that enables users to browse and search items available for purchase within the shopping area;
providing a main server and operating the main server to maintain a real-time products database;
periodically uploading to the main server list of products available at the stores and updating the real-time product database;
interconnecting the plurality of mirrors and the at least one main mirror to the main server;
operating the processor of each of the digital mirrors to perform the steps of:
	receiving[[e]] a live video stream from the camera of a corresponding digital mirror positioned at a first store and transform the live video stream to mimic images projected by a mirror;
	analyzing[[e]] the live video stream to determine characteristics of clothing items appearing in the video stream;
	searching the real-time product database for a complementary product;
	displaying an image of the complementary product on the corresponding digital mirror; and,
	determining that a user selected the displayed complementary product, wherein the selected complementary product is from a complementary store different from the first store, and wirelessly sending product data of the complementary product to the user’s mobile device and to the complementary store.

11.	(Currently Amended) The method of claim 9, wherein the displaying [[an]]the image of the complementary product comprises identifying body elements within the live video stream and superimposing [[an]]the image of the complementary product over an appropriate body element to simulate the user wearing the complementary product. 

12.	(Currently Amended) The method of claim 9, further comprising operating the processor to perform the further step comprising: analyzing[[e]] the live video stream to determine attributes of users appearing in the live video stream and sending the attributes to the main server.



16.	(Currently Amended) A system for interconnecting a plurality of brick-and-mortar stores using a network of interconnected digital mirrors within a shopping area, comprising: 
a plurality of digital mirrors, each installed in a participating store, each of the digital mirrors comprising a digital screen, a video camera positioned to generate video stream of a user in front of the digital mirror, and a microprocessor; 
at least one main mirror having a directory module that displays an interactive map of the shopping area, and having a search module that enables users to browse and search items available for purchase within the shopping area;
a centralized database storing merchandize data of participating stores and interconnected to the plurality of digital mirrors and the main mirror; 
a controller coupled to the plurality of digital mirrors and to the centralized database and preprogrammed to perform the operations comprising: receiving the video stream from the video camera of one of the plurality of digital mirrors positioned at a first brick-and-mortar store; analyzing the video stream to identify a merchandize item within the video stream; analyzing the video stream to determine characteristics of merchandize appearing in the video stream; activating a recommendation engine to identify a complementary item from the centralized database that is complementary to the identified merchandize item; sending data regarding the complementary item to the one of the plurality of digital mirrors positioned at the first brick-and-mortar store for display; determining that a user selected the complementary item, wherein the selected complementary item is from a different brick-and-mortar store, and wirelessly sending product data of the complementary item to the user’s mobile device and to the different brick-and-mortar store;
the controller further preprogramed to learn collective data points of users including body shape, skin complexion, hair color, and user height of users appearing in the mirrors, and to construct a database of items that users having similar data points have tried out.

19.	Canceled 

20.	(Currently Amended) The system of claim 16, wherein when the one of the plurality of digital mirrors positioned at the first brick-and-mortar store receives the data regarding the complementary item, the digital mirror is programed to implement augmented reality by modifying the live video stream to include an image of [[a]]the complementary item appearing to be on the user.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed towards providing targeted recommendations to users assigned to demographic categories. Independent claims 1, 9, and 16 teaches the novel and non-obvious features of: 
distributing a plurality of digital mirrors among the stores, wherein each digital mirror comprises a camera, a display screen, and a processor;
providing at least one main mirror having a directory module that displays an interactive map of the shopping area, and a search module that enables users to browse and search items available for purchase within the shopping area;
providing a main server and operating the main server to maintain a real-time products database;
periodically uploading to the main server list of products available at the stores and updating the real-time product database;
interconnecting the plurality of mirrors and the at least one main mirror to the main server;
operating the processor of each of the digital mirrors to perform the steps of:
	receiving a live video stream from the camera of a corresponding digital mirror positioned at a first store and transform the live video stream to mimic images projected by a mirror;
	analyzing the live video stream to determine characteristics of clothing items appearing in the video stream;
	searching the real-time product database for a complementary product;
	displaying an image of the complementary product on the corresponding digital mirror; and,
	determining that a user selected the displayed complementary product, wherein the selected complementary product is from a complementary store different from the first store, and wirelessly sending product data of the complementary product to the user’s mobile device and to the complementary store.
The Examiner notes the providing at least one main mirror having a directory module that displays an interactive map of the shopping area, and a search module that enables users to browse and search items available for purchase within the shopping area, analyzing the live video stream to determine characteristics of clothing items appearing in the video stream, searching the real-time product database for a complementary product, displaying an image of the complementary product on the corresponding digital mirror, and determining that a user selected the displayed complementary product, wherein the selected complementary product is from a complementary store different from the first store, and wirelessly sending product data of the complementary product to the user’s mobile device and to the complementary store especially distinguishes the claimed invention from the prior art. 
While providing targeted recommendations of complementary products is known, the specification of distributing a plurality of digital mirrors among the stores, wherein each digital mirror comprises a camera, a display screen, and a processor; providing at least one main mirror having a directory module that displays an interactive map of the shopping area, and a search module that enables users to browse and search items available for purchase within the shopping area; providing a main server and operating the main server to maintain a real-time products database; periodically uploading to the main server list of products available at the stores and updating the real-time product database; interconnecting the plurality of mirrors and the at least one main mirror to the main server; operating the processor of each of the digital mirrors to perform the steps of: receiving a live video stream from the camera of a corresponding digital mirror positioned at a first store and transform the live video stream to mimic images projected by a mirror; analyzing the live video stream to determine characteristics of clothing items appearing in the video stream; searching the real-time product database for a complementary product; displaying an image of the complementary product on the corresponding digital mirror; and, determining that a user selected the displayed complementary product, wherein the selected complementary product is from a complementary store different from the first store, and wirelessly sending product data of the complementary product to the user’s mobile device and to the complementary store is novel. Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 
The following references have been identified as the most relevant prior art to the claimed invention(s). The prior art generally relates to interactive mirrors. 
	Cypher et al. (US 2016/0117763 A1 [previously recited]) discloses distributing a plurality of digital mirrors among stores (Fig. 15; ¶¶0145-0146 [a first instance of the interactive mirror display 112 authenticates a first individual entering at a first fitting room... a second instance of the interactive mirror display 112 authenticates a second individual entering at a second fitting room. The second fitting room may be in the same retail store as the first fitting room or in another retail store.]; Examiner notes the second fitting room with an interactive mirror in another retail store is comparable to distributing a plurality of digital mirrors among the stores), wherein each digital mirror comprises a camera, a display screen, and a processor (Fig. 8; ¶¶0085-0087 [the interactive mirror display 112 includes a display unit 800, a controller 802, a camera 804, an RFID reader 806, and a motion sensor 808 all configured to be in communication with each other]; Examiner notes the camera may be employed and configured such that the image feed captured from the camera is presented within the display unit to provide a mirrored reflection. (understood to be receiving a video stream, and transforming the video stream to mimic a mirror) and the camera is a device for recording visual images, and may be configured to record an image feed which may be transmitted as image data) configured to receive live video stream from the camera and transform the live video stream to mimic images projected by a mirror (Figs. 7-10; ¶¶0085-0087 [the camera 804 may be employed and configured such that the image feed captured from the camera 804 is presented within the display unit 800 to provide the mirrored reflection… The camera 804 may be configured to record an image feed (e.g., a sequence of visual images), which may be stored or transmitted as image data] in view of ¶¶0080-0081 [the interactive mirror display 112 presents a GUI 702 along with an image or reflection of an individual 704 trying on garments in the fitting room 700. The interactive mirror display 112 includes two modes of operation… Images of the items may then be digitally superimposed over the image or reflection of the individual 704 presented by the interactive mirror display 112]); providing at least one main mirror having a module that displays an interactive  interface (¶0039 [the display unit 116 is a touch-capacitive display surface capable of receiving and processing input from individuals] and ¶0081 [the interactive mirror display 112 functions as a touch display surface operable to receive user input and present the GUI 702] and ¶0089 [interface module 810 may work in conjunction with the display unit 800 to process received user input and present information to users]), and a search module that enables users to browse and search items available for purchase inside the shopping area (¶¶0081-0082 [the interactive mirror display 112 presents a GUI 702 along with an image or reflection of an individual 704 trying on garments in the fitting room 700… The GUI 702 may also allow the individual to browse other items offered for sale in the retail store] in view of ¶0089 [interface module 810 is configured to generate and cause presentation of GUIs and other content (e.g., videos, images, or text) to users. The interface module 810 may work in conjunction with the display unit 800 to process received user input and present information to users], ¶¶0091- 0092 [product identification module 814 is configured to identify products offered for sale by the retail store in which the interactive mirror display 112 operates… communication module 816 is responsible for facilitating communications between individuals and sales associates. Such communications may, for example, include: requests for alternative items (e.g., alternative sizes, colors, or styles); requests for additional items]); providing a main server and configuring the main server to maintain a real-time products database (¶¶0037-0039 [retail store server 102 is communicatively coupled to a database 108, which stores data such as inventory…The inventory may include a record of each uniquely identified item offered for sale by the retail store. Such records may include detailed product information (e.g., a description, size, price, brand, style, fabric, and color) for each item. The database 108 may include multiple databases that may be either internal or external to the networked retail store system 100] and ¶0167 [the inventory module 104 verifies that the item of interest was not purchased by the individual. The verifying of the item of interest not being purchased by the individual may include accessing transaction and inventory data maintained in the database 108]); interconnecting the plurality of mirrors and the at least one main mirror to the main server (Figs. 1-2 and 15; ¶¶0036-0039 in view of ¶¶0145-0146); forming a wireless communication system enabling transmission of data from each of the digital mirrors to users' mobile devices (Fig. 10; ¶0119 [At operation 1035, the recommendation is transmitted to a client device of the individual using contact information included in the individual's user data] in view of ¶¶0049-0051 [wireless transmission of data]); analyzing a live video stream from the camera to determine characteristics of clothing items appearing in the video stream (Figs. 7-10; ¶0091 [product identification module 814 is configured to identify products offered for sale by the retail store in which the interactive mirror display 112 operates… the product identification module 814 may employ a variety of technologies to identify items such as… image processing and analysis techniques to automatically recognize items from images received from a camera] in view of ¶¶0111-0113); searching the real-time products database for complementary products to the clothing items appearing in the video stream (Fig. 10; ¶¶0118-0119 [the identification module 814 identifies an item of interest to an individual at a retail store. Upon identifying the item of interest, the identification module 814 accesses detailed product information (e.g., an image, a description, price, category, color, size, style, brand) for the item (e.g., from the database 108)… At operation 1025, the recommendation module 820 generates an item recommendation for the individual based on the user data and detailed product information of the garment…. In some embodiments, the recommendation includes one or more items that are related to the garment such as accessories or other garments that may be worn with the garment]; Examiner notes one or more items that are related to the garment such as accessories or other garments that may be worn with the garment is comparable to a complementary product); operating each of the digital mirrors to present to the user the complementary products from the real-time database (Figs. 8-10; ¶0119 [At operation 1030, the interface module 810 causes the recommendation to be displayed to the user (e.g., on the display unit 800)]); and, determining that a user selected a product presented on one of the digital mirrors (¶0074 [display unit 502 of the interactive product display 500 may include a touch-capacitive surface that allows users to interact directly with elements of the GUI. For example, the display unit 502 allows a consumer to select a product from the GUI that is included in the display case, and in turn, the interactive product display 500 causes the item to be illuminated or otherwise visually distinguished from the other items in the display case], ¶0076 [Selection of the image content may be based on user input] in view of ¶0039 [the display unit 116 is a touch-capacitive display surface capable of receiving and processing input from individuals] and ¶0081 [the interactive mirror display 112 functions as a touch display surface operable to receive user input and present the GUI 702] and ¶0089 [interface module 810 may work in conjunction with the display unit 800 to process received user input and present information to users]), and operating the digital mirror to wirelessly send product data of the complementary product to the user's mobile device (Fig. 10; ¶0119 [At operation 1035, the recommendation is transmitted to a client device of the individual using contact information included in the individual's user data] in view of ¶¶0049-0051 [wireless transmission of data]). 
	Perks et al. (US 2012/0123673 A1 [previously recited]) discloses a map generator component (map generator component is comparable to a directory module) that displays an interactive map of a geographic location of interest (geographic location of interest is comparable to a mall in view of the instant specification teaching a mall is a collection of stores, mostly unrelated to each other in a close geographical area (see Specification paragraph [0003])) and a search component (search component is comparable to search module) that enables users to browse and search items available for purchase within the geographic location of interest (Figs. 1-5; ¶¶0017-0019 [system 100 that facilitates providing a user with a map that includes a representation of stores in a geographic area of interest and indications of certain products being in stock at such stores… a search component 106 that is configured to access the data store 102 and search over the data 104 responsive to receipt of an identification of a product… image analysis functionality such that the product or type of product can be identified by the search component 106], ¶¶0021-0024 [search component 106 can refine the search over the data 104 such that the search is performed over retail stores that are in the geographic area of interest to the user. The output of the search performed by the search component 106 can include identities of retail stores that have one or more products in the list of products provided by the user in stock, wherein such retail stores are in the geographic area of interest to the user… map generator component 108 that generates a map for display to a user on a display 110 of a computing device… when viewing the map, the user can quickly ascertain which retail stores have in stock products of interest to the user and location of such retail stores with respect to the geographic area of interest to the user]).
Gadre et al. (US 2016/0063588 A1) discloses determining if an item is available at a physical store, displaying the location and availability of the item to the user, and generating and displaying a digital representation of the user and the item for display within an interface. 
Cypher et al., Perks et al., and Gadre et al., does not anticipate nor render obvious: distributing a plurality of digital mirrors among the stores, wherein each digital mirror comprises a camera, a display screen, and a processor; providing at least one main mirror having a directory module that displays an interactive map of the shopping area, and a search module that enables users to browse and search items available for purchase within the shopping area; providing a main server and operating the main server to maintain a real-time products database; periodically uploading to the main server list of products available at the stores and updating the real-time product database; interconnecting the plurality of mirrors and the at least one main mirror to the main server; operating the processor of each of the digital mirrors to perform the steps of: receiving a live video stream from the camera of a corresponding digital mirror positioned at a first store and transform the live video stream to mimic images projected by a mirror; analyzing the live video stream to determine characteristics of clothing items appearing in the video stream; searching the real-time product database for a complementary product; displaying an image of the complementary product on the corresponding digital mirror; and, determining that a user selected the displayed complementary product, wherein the selected complementary product is from a complementary store different from the first store, and wirelessly sending product data of the complementary product to the user’s mobile device and to the complementary store.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner’s Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Gadre et al. (US 2016/0063588 A1) discloses determining if an item is available at a physical store, displaying the location and availability of the item to the user, and generating and displaying a digital representation of the user and the item for display within an interface. 
	Reference B of the Notice of References Cited Trehan (US 2017/0358135 A1) discloses augmenting a mirror in response to identifying an object of interest being viewed in a retail store and displaying additional information associated with the object of interest to a user via the mirror. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625